391 U.S. 366
88 S. Ct. 1665
20 L. Ed. 2d 640
BROOKLYN UNION GAS CO. et al.v.STANDARD OIL CO. OF TEXAS et al.
No. 503.
Supreme Court of the United States
October Term, 1967.
May 20, 1968

Edwin F. Russell and Barbara M. Suchow, for petitioner Brooklyn Union Gas Co.
Bertram D. Moll and Morton L. Simons, for petitioner Long Island Lighting Co.
Kent H. Brown, for petitioner Public Service Commission of the State of New York.
Martin N. Erck and Frank S. Troidl, for respondent Humble Oil & Refining Co.
Thomas G. Crouch, Robert W. Henderson and Donald K. Young, for respondent Hunt.
Sherman S. Poland, for respondent Coates.
Robert V. Smith, for respondent Patchin-Wilmoth Industries, Inc.
J. Evans Attwell and W. H. Drushel, Jr., for respondent Clark Fuel Producing Co.
William K. Tell, Jr., William R. Slye and James D. Annett, for respondent Texaco, Inc.
Phillip D. Endom, Robert E. May and Francis H. Caskin, for respondent Sun Oil Co.
Homer E. McEwen, Jr., for respondent Sunray DX Oil Co.
Richard F. Remmers, for respondent Sohio Petroleum Co.
Kiel Boone, for respondent Cox.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Tenth Circuit.
PER CURIAM.


1
The petition for a writ of certiorari is granted and the judgment is reversed. Federal Power Commission v. Sunray DX Oil Co., 391 U.S. 9, 88 S. Ct. 1526, 20 L. Ed. 2d 388.


2
Mr. Justice MARSHALL took no part in the consideration or decision of this case.